Citation Nr: 0809731	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 through 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision issued by the 
VA Vocational Rehabilitation and Employment (VRE) Office, 
denying his application for VRE services under the provisions 
of 38 U.S.C.A. Chapter 31.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has service-connected disabilities rated 
greater than 20 percent disabling since his discharge from 
service.  

3.  While the veteran's three service-connected disabilities, 
individually or in the aggregate, cause some functional 
impairment with related limitations, he is not shown to have 
an employment handicap given his advanced educational 
attainments and because his military service skills were 
transferable.    


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, are 
not met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 2002); 
38 C.F.R. §§ 21.40, 21.51 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
the VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in vocational rehabilitation 
benefits situations, which are governed by Chapter 31 of 
Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  

Nonetheless, the Board points out that the veteran was 
provided with a development letter in October 2005 arranging 
for him to be evaluated for vocational rehabilitation 
services, asking him to complete a VA Form 28-1902w, 
Rehabilitation Needs Inventory (RN), and to bring employment, 
medical, school, or any other document(s) he felt might help 
further development rehabilitation planning.  He was afforded 
a VRE evaluation, with an accompanying opinion, in November 
2005.

During the course of the appeal, the veteran was also 
provided with a copy of the decision denying the claim and 
with a statement of the case showing the evidence considered 
and the reasons why the claim remained denied.  

Thus, the Board finds that all relevant evidence necessary 
for the equitable disposition of the appeal was obtained and 
that additional efforts to notify or assist the appellant in 
this case is not required.



II.  Analysis

The veteran has claimed vocational rehabilitation benefits 
under the provisions of 38 U.S.C.A. Chapter 31 for the 
purpose of becoming a cook/chef.  

A veteran is entitled to a program of rehabilitation services 
under Chapter 31 if both the following conditions are met: 
first, the veteran must have a service-connected disability 
of at least 20 percent or more; and, second, the veteran must 
be in need of rehabilitation to overcome an employment 
handicap.  38 C.F.R. § 21.40.

Here, the veteran has had service-connected disabilities 
rated higher than 20 percent ever since March 1, 2005.  In a 
September 2005 rating decision, the RO granted service 
connection for ankylosis of the left elbow status post open 
reduction internal fixation, for status post open reduction 
internal fixation of the left femoral neck, and for residuals 
of a fracture of the fifth metacarpal, and assigned initial 
40 percent, 10 percent, and noncompensable ratings, 
respectively, for these disabilities, effective March 1, 
2005.  The veteran has a combined disability rating of 50 
percent.  The first element is accordingly established, and 
the next question is whether the veteran is shown to need 
rehabilitation to overcome an employment handicap.  

An "employment handicap" is defined as an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.35(a).  

An employment handicap that entitles a veteran to assistance 
under a Chapter 31 program exists when all of the following 
conditions are met: (i) the veteran has an impairment of 
employment, to include veterans who are qualified for 
suitable employment but do not obtain or retain such 
employment through reasons beyond their control; (ii) the 
veteran's service-connected disability or disabilities 
materially contributes to the impairment of employability; 
and, (iii) the veteran has not overcome the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).  

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's employment 
is not impaired, which includes veterans who are qualified 
for employment but do not obtain or retain such employment 
for reasons within their control; (ii) the veteran's 
employability is impaired, but his or her service-connected 
disabilities do not materially contribute to the impairment 
of employability; or, (iii) the veteran has overcome the 
effects of impairment of employability through employment in 
an occupation consistent with his or her pattern of 
abilities, aptitudes and interest, and is successful in 
maintaining such employment.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.51(f)(2).  

As noted, a qualifying employment handicap is one in which 
the service-connected disabilities contribute in substantial 
part to the individual's overall vocational impairment.  This 
means that the disabilities must have an identifiable, 
measurable, or observable causative effect on the overall 
vocational impairment, but need not be the primary cause of 
the employment handicap.  38 C.F.R. § 21.51(c).  

(The Board notes at this point that in applications filed 
between March 30, 1995 and October 8, 1996, inclusive, the 
individual's service-connected disabilities need not 
contribute to the individual's overall vocational impairment.  
See 38 C.F.R. § 21.51(c)(3); see also Davenport v. Brown, 7 
Vet. App. 476 (1995)).  However, this veteran's claim was 
filed in February 2005, and the requirement that service-
connected disabilities contribute in substantial part to 
overall vocational impairment accordingly applies in this 
case.  

The evidence of the consistency of interests with training 
and employment may be based on the veteran's statements to a 
VA counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain or 
retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. § 
21.51(e)(2), (3).  

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits, the Court has noted that 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  Such determinations are 
only set aside in cases found to be arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with law.  
Id.

In November 2005, the veteran saw a counseling psychologist 
(CP) in reference to vocational rehabilitation benefits 
sought based on the fact that his service-connected left 
elbow disability presents functional limitation in his 
ability to perform daily tasks.  Though he cannot bend his 
left arm beyond 90 degrees nor completely straighten his left 
arm, during the evaluation interview, the veteran stated 
repeatedly that he had accommodated the limitations in the 
performance of school and work-related tasks.  Additionally, 
the CP found that there are transferable skills from military 
training and work experience in the areas of contractor 
administration, environmental health, and Personnel 
Administration.  It was noted that the veteran has earned 
Associate Degrees in Radiologic Technology, Environmental 
Health, Personnel Administration, a Bachelor of Science in 
History/Psychology, and a Master of Science in Health 
Services Administration; however, the veteran did not wish to 
train or upgrade his skills toward an alternative employment.  
Interest survey results suggest a significant level of 
interest in the field of teaching.  Pursuing this topic, the 
veteran stated that he wished to eventually teach cooking at 
the New England Culinary Institute, which he is currently 
attending.  

Even though the CP questioned whether the veteran would be 
able to physically tolerate training and accumulation of 
necessary experience to achieve his goal, the veteran felt 
that he was able to continue compensating for his disability 
condition.  As a result, the CP opined that the veteran was 
seen as having accommodated his disability condition and 
that, through his educational and military duties he has 
adequate training and experience with which to compete in the 
employment market.  At a result, the CP concluded that, under 
38 C.F.R. § 21.51, "there is no inability to prepare for, 
obtain, or retain employment consistent with abilities, 
interests, and aptitudes" and "an employment handicap is 
not seen to exist."

In subsequent statements, the veteran indicated that he had 
never, ever claimed to be unemployable, but that, even though 
he has an administrative background, "the idea of shuffling 
papers for 20 years sounded very tedious and mind numbing."  
Although the job field (culinary arts) he has chosen in the 
short-term may aggravate his service-connected left elbow and 
left hip disabilities, he maintained that long term it may 
yield a more satisfy career.  He noted that there are hand 
tools, appliances and aids to lowering the joint stress 
incumbent in culinary work, should VA choose to assist him.  
In support, the veteran attached a copy of his transcript 
showing that he had accomplished all required classes short 
of one incomplete for missed days due to a family emergency, 
in spite of his disabilities. 

While the veteran meets the service-connected disability 
criteria for basic eligibility for vocational rehabilitation 
benefits, the Board finds there is no probative evidence of 
an employment handicap.  

As noted above, to qualify for benefits under Chapter 31, the 
evidence must show that the claimant's service-connected 
disabilities have an identifiable, measurable, or observable 
causative effect on the overall vocational impairment.  

In this case, the Board has carefully examined the record, 
including the veteran's statements and the November 2005 VRE 
evaluation and opinion.  Nothing in the record shows that the 
veteran's service-connected disabilities, individually or in 
the aggregate, have precluded him from obtaining and 
retaining employment commensurate with his abilities, 
aptitudes and interests, or from pursuing the vocational goal 
that he wants.  Even the veteran asserted during his VRE 
evaluation and in numerous statements that his service-
connected disabilities have not precluded his pursuit of a 
job in the field of his choice, culinary arts.  Although the 
veteran desires to pursue further training in culinary arts, 
nonetheless, the veteran does not meet the eligibility 
requirements and there is no evidence contradicting the VA 
counselor's opinion that, although his service-connected 
disabilities may materially contribute to some impairment in 
employability, the veteran has independence in daily living, 
and is not, by his own statements and by the opinion of the 
VA counselor, precluded from obtaining and retaining 
employment commensurate with his abilities, aptitudes and 
interests.  In this regard, the Board notes that the opinions 
of the VRE counselor are accorded a higher degree of 
probative weight as such evaluators are considered to have a 
greater level of expertise as to such matters as a result of 
their training and experience, and the CP opined that the 
veteran did not have an employment handicap that he could not 
overcome at this time.

In view the foregoing, the Board must conclude that the 
veteran's service-connected disabilities are not of 
sufficient magnitude to establish eligibility for Chapter 31 
benefits and do not prevent him from obtaining or retaining 
employment consistent with his abilities, aptitudes and 
interests.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).  An 
employment handicap has not been shown as contemplated under 
38 U.S.C.A. § 3102.  As competent, probative evidence simply 
does not support such a finding, the  benefit-of-the-doubt 
rule does not apply (see, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001) and Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990)), and the claim on appeal must be 
denied.


ORDER

The claim of entitlement to vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


